 
Exhibit 10.19


EMPLOYMENT AGREEMENT




THIS AGREEMENT is made on the 1st day of April, 2006  effective as of the 1st
day of January, 2006


BETWEEN:




(1)  
Ness Technologies Holdings Ltd.
 
Kiryat Atidim, Tel Aviv
Israel (the “Company”)

 

(2)  
Mr. Michael Zinderman
 
Israeli I.D 050452822
 (the “Executive”)

 

WHEREAS, the Company desires to employ the Executive, and the Executive is
willing to commit himself to be employed by the Company; and


WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company;


NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, and intending to be legally bound, the parties hereto hereby agree
as follows:


1.           Personal Employment Agreement.  This Employment Agreement is the
only agreement which shall govern the relations between the Company and the
Executive, and shall exclusively determine the Executive’s terms of employment
by the Company.  This Agreement shall be binding upon the parties, and shall not
be subject to any other agreements or arrangements of any kind.


2.           Term.  The period of employment of the Executive by the Company and
shall end on December 31, 2008, unless sooner terminated as provided in Section
5 hereof (such term being referred to herein as the “Employment Period”);
provided, however, that the Employment Period shall automatically be extended
for successive one year periods unless either of the parties shall give to the
other party written notice of its desire not to so extend the Employment Period
no later than six (6) months (upon a notice by the Executive) or nine (9) months
(upon a notice by the Company)  prior to the expiration of the Employment
Period.


As the Executive was employed by ATL, a subsidiary of the Company since June
1981, it is hereby agreed that he will enjoy full continuity of his social
rights and tenure.


3.           Position and Duties.


(a)            During the Employment Period, the Executive shall serve as the
President of TSG, and shall provide such other services to the Company as he
shall be requested from time to time by the Company, its parent or affiliates.
 
1

--------------------------------------------------------------------------------




(b)            The Executive agrees to devote all of his working time and
efforts to the performance of his duties for the Company.


 (c)            The Executive’s services are included among the positions of
management and the positions requiring a special degree of personal trust and
the Company is not able to supervise the number of working hours of the
Executive.  Accordingly, the provisions of the Hours of Work and Rest Law 1951
will not apply to the Executive and he will not be entitled to any additional
remuneration whatsoever for his work with the exception of that specifically set
out in this Agreement.


4.           Compensation and Related Matters.


(a)            Monthly Salary.  As compensation for the performance by the
Executive of his obligations hereunder, during the Employment Period, the
Company shall pay the Executive a monthly salary of 70,000 NIS which said sum
shall be adjusted in accordance with the change in the Israeli Consumer Price
Index (CPI) published by the Central Bureau of Statistics or any alternative
agency (the “Monthly Salary”).  It is hereby stated that such adjustment to the
CPI shall be deemed to include any incremental cost of living addition to which
the Executive may become entitled (תוספות יוקר), and that the Executive shall
not be entitled to such additions.  Once a year the Parties will review the
Executive salary.


(b)           Gross Salary.  The Monthly Salary and all amounts required to be
paid to the Executive by law represent the Executive’s gross salary, and include
all of the salary components and various supplements and benefits and/or all
supplements under any law and/or expansion order and/or any special or general
collective bargaining agreement that may apply to the relations between the
Company and the Executive.  It is hereby acknowledged and agreed that all
payments to the Executive by the Company, including, without limitation, the
Monthly Salary and other benefits and payments of any kind, as provided in this
Agreement are, unless otherwise required by law, stated in gross figures, and
there shall be deducted therefrom all relevant taxes and/or charges that shall
apply to them, at the time of their payment, pursuant to any applicable law.


(c)            Options.  The Executive shall be entitled to participate in
future allocations the options of the Company’s parent corporation, Ness
Technologies Inc. (“Ness”), according to Ness policy regarding senior executives
and in accordance with an option agreement that shall be signed and ewhen such
allocation is executed.  It is hereby clarified that such options, if and when
granted, shall be at all times subject to the Ness’ Employee Share Option Plan
and the applicable provisions of the Israeli Tax Code and any rules and
regulations promulgated thereunder.


(d)            Expenses.  The Company shall promptly reimburse the Executive for
all reasonable business expenses incurred during the Employment Period by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while traveling on business or at the request of and in the
service of the Company and his home telephone expenses, provided that such
expenses are incurred and accounted for in accordance with the policies and
procedures established by the Company, including the submission to the Company
of appropriate vouchers or receipts for such expenses.


         (e)           Company Car. The Executive shall be entitled to use a
Company car, in accordance with the Company’s policy and as customary for
executives of the Company.  In such event, the Company shall pay all expenses in
connection with the car, and shall reimburse the Executive for all income taxes
imposed in connection with his use of the car.


(f)            Managers Insurance Policy.  During the Employment Period, the
Company shall contribute to an insurance company as part of a Managers Insurance
Policy, which shall be the property of the Company, an amount equal to 13 1/3%
of the Executive’s salary (out of which 5% shall be for provident funds and 8
1/3% shall serve to cover severance compensation).  Any tax payable in respect
of such contributions to the insurance company shall be paid by the
Executive.  In addition, the Company shall deduct from the salary an amount
equal to 5% of the Executive’s salary and contribute the same to the insurance
company for such Managers Insurance Policy.  The aforementioned allocations made
by the Company shall be in lieu of severance pay according to the Severance Pay
Law, 1963.  The policy will include irrevocable instructions of the Company to
an automatic transfer of title in the policy in the event of termination of
employment for any reason.
 
2

--------------------------------------------------------------------------------




(g)            Disability Insurance.  In addition to the foregoing, during the
Employment Period the Company will bear the cost of disability insurance with an
insurance company, which secures a monthly payment to the Executive.  In any
event the amount paid by the Company for such insurance shall not exceed 2.5% of
the Executive’s salary.


(h)            Vacation, Sickness Leave, Convalescence Payments.  The Executive
shall be entitled to vacation, sickness leave and convalescence payments and to
compensation in respect of earned but unused vacation days, determined in
accordance with the Company’s vacation plan but not less than 25 vacation days,
sickness leave days, and  convalescence days according to the Company’s
policy.  Official state holidays in Israel shall not be considered as vacation
days. The Executive shall be entitled to all vacation days and sickness leave
accumulated during his employment  since 1981


(i)            Medical Examination.  The Company shall pay for one annual
medical examination of the Executive (סקר רפואי שנתי), to be performed at a
medical center of the Executive’s choice, provided that the cost of such
examination shall not exceed the cost of a similar examination at the
Tel-HaShomer hospital.  The Company will pay to a medical insurance policy of
“Zion.”


(j)            Alternative Allocation of Payments.  At the Executive’s request,
the Company shall modify the payments and benefits set forth in this Section 4
by increasing certain payments and benefits and decreasing others, in accordance
with the Executive’s request, provided, however, that all such modifications
shall not result in any increase to the overall cost to the Company of the
Executive’s employment (including costs in connection with future entitlements
of the Executive or his heirs).


(k)            Education Fund. The Company shall pay 7.5% of the Monthly Salary
to an education fund account nominated by the Executive, provided the Executive
will contribute 2.5% of his salary to that account.  All sums that are over the
ceiling recognized by the Income Tax Regulations will be paid to the Executive
in addition to his salary after the required tax deductions.  Such payments will
not be part of the Executive’s salary for any purpose.


(l)            Other Benefits. The Executive will be entitled to an Israeli
daily newspaper of his choice.  The Executive will be entitled to dining
expenses according to the Company’s policy. Any tax due in consequence to such
payment will be paid by the Executive.


(m)           Bonus.  The Executive shall be entitled to a maximal annual bonus
of 150k$ (equivalent in NIS) that shall be determined by the complete discretion
of Ness Technologies Inc.’s CEO and subject to the approval of the Stock Option
and Compensation committee of Ness Technologies Inc.
 Shortly after the execution of this agreement and not later than April 5, 2006
the Executive shall be entitled to one time sign up bonus in the gross amount of
75k$ (equivalent in NIS).


5.           Termination.  The Executive’s employment hereunder may be
terminated, in which case the Employment Period shall end, under the
circumstances set forth below:
 
3

--------------------------------------------------------------------------------




(a)            Death.  The Executive’s employment hereunder shall terminate upon
his death.


(b)            Disability.  If, as a result of the Executive’s incapacity due to
physical or mental illness or injury, the Executive shall have been absent from
the performance of his duties hereunder for a period of three consecutive months
or 90 days within a one year period, the Company may terminate the Executive’s
employment hereunder for “Disability.”  Days of Absence under Section 4(g)
(except vacation) shall be considered part of such three-month period described
in this Section 5(b).


(c)           Omitted


 (d)            Termination by the Company. The Company may terminate the
Executive’s employment during the Employment Period at any time for any reason
whatsoever, subject to a prior written notice delivered by the Company to the
Executive, which shall take effect as set forth in Section 6(b) below.


(e)            Termination by the Executive .  The Executive may terminate his
employment during the Employment Period hereunder, subject to a prior written
notice delivered by the Executive to the Company, which shall take effect as set
forth in Section 6(b) below.


 
6.
Termination Procedure.



(a)           Notice of Termination.  Any termination of the Executive’s
employment by the Company or by the Executive (other than termination pursuant
to Section 5(a) hereof) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 9.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable details the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.


(b)            Date of
Termination.                                                      “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by his
death, the date of his death, (ii) if the Executive’s employment is terminated
by the Company for any other reason, unless a later date is specified therein,
nine (9 months after the delivery of Notice of Termination.(iii) if the
Executive’s employment is terminated by the Executive six (6) months after the
delivery of the Notice. The Company shall be entitled to terminate the
employment before the Date of Termination given provided that it gives the
Executive all the benefits set forth in and subject to Section 4 above.


(c)           Omitted


(d)           Deposits to Pension Programs. Upon the termination of the
Executive’s employment, the Executive shall be entitled to all the amounts
deposited in his favor in pension programs, including payments made for
severance pay and education fund.


 
7.
Confidential Information; Noncompetition.



(a)            Confidential Information.  In consideration of the Company’s
agreements hereunder, and in further consideration of the benefits accruing to
the Executive hereunder, the Executive hereby agrees that he shall not, directly
or indirectly, disclose or use at any time, either during or subsequent to the
Employment Period, any trade secrets or other confidential information, whether
patentable or not, of the Company, its parent, subsidiaries or its affiliates
now or hereafter existing, including but not limited to, any (i) processes,
formulas, trade secrets, innovations, inventions, discoveries, improvements,
research or development and test results, specifications, data and know-how;
(ii) marketing plans, business plans, strategies, forecasts, unpublished
financial information, budgets, projections, product plans and pricing; (iii)
personnel information, including organizational structure, salary, and
qualifications of employees; (iv) customer and supplier information, including
identities, product sales and purchase history or forecasts and agreements; and
(v) any other information (collectively, “Confidential Information”), of which
the Executive is or becomes informed or aware during the Employment Period,
whether or not developed by the Executive, except (A) as may be reasonably
required for the Executive to perform the Executive’s employment duties with the
Company, (B) to the extent such information becomes generally available to the
public through no wrongful act of the Executive, (C) information which has been
disclosed without restriction as a result of a subpoena or other legal process,
after the Company has had the opportunity to request a suitable protective order
for such information, or (D) with the Company’s prior written
authorization.  This covenant shall survive the termination of the Executive’s
employment hereunder.  The Executive agrees to execute such further agreements
and/or confirmations of the Executive’s obligations to the Company concerning
non-disclosure of Confidential Information as the Company may reasonably require
from time to time.  Upon termination of the Employment Period, the Executive
shall promptly deliver to the Company all physical and electronic copies and
other embodiments of Confidential Information.
 
4

--------------------------------------------------------------------------------




(b)            Noncompetition Covenant.  The Executive agrees that at all times
during the Employment Period and thereafter until the first anniversary of the
termination or expiration of the Employment Period (the “Noncompetition
Period”), the Executive shall not, except on behalf of the Company, directly or
indirectly, be engaged in any project that was handled by him under the
framework of his office in the Company at the date of termination.


(c)            Non Solicitation of Employees.  The Executive recognizes that he
will possess confidential information about other executives and employees of
the Company (including, in this Section, its parent and affiliates) relating to
their education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with customers of the Company.  The Executive
recognizes that the information he will possess about these other employees is
not generally known, is of substantial value to the Company in developing its
business and in securing and retaining customers, and has been and will be
acquired by him because of his business position with the Company.  The
Executive agrees that, during the Employment Period and the Noncompetition
Period, he will not, directly or indirectly, solicit or recruit any employee of
the Company for the purpose of being employed by him or by any competitor of the
Company on whose behalf he is acting as an agent, representative or employee and
that he will not convey any such confidential information or trade secrets about
other employees of the Company to any other person.


(d)             Ownership of Developments.  Any invention, improvement, design,
development or discovery conceived, developed, created or made by Executive
alone or with others, during the period of his employment hereunder and
applicable to the business of the Company, whether or not patentable or
registrable, shall become the sole and exclusive property of the
Company.  Executive shall disclose the same promptly and completely to the
Company and shall, during the period of his employment hereunder and at any time
and from time to time hereafter (i) execute all documents requested by the
Company for vesting in the Company the entire right, title and interest in and
to the same, (ii) execute all documents requested by the Company for filing and
prosecuting such applications for patents, trademarks and/or copyrights as the
Company, in its sole discretion, may desire to prosecute, and (iii) give the
Company all assistance it reasonably requires, including the giving of testimony
in any suit, action or proceeding, in order to obtain, maintain and protect the
Company's right therein thereto.


In the event that the Company is unable to secure the signature of Executive on
any document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, trademark or other similar right, whether due to mental or physical
incapacity or any other cause, Executive hereby irrevocably designates and
appoints the Company and each of its duly authorized officers, as his agent and
attorney in fact, to act for and in his behalf and stead, to execute and file
any such document and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, trademarks, or
other rights of protection with the same force and effect as if executed and
delivered by Executive.
 
5

--------------------------------------------------------------------------------




8.           Assignment; Successors.


As used in this Agreement, “Company” shall mean as defined above and any
successor (whether direct or indirect, by purchase, merger, consolation or
otherwise) to all or substantially all of the business and/or assets of the
Company or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law. The agreement may be assigned to any company
within Ness Technologies Inc. group.


           This Agreement is a personal contract and, except as specifically set
forth herein, Executive’s rights and obligations hereunder may not be sold,
transferred, assigned, pledged or hypothecated by Executive.  This Agreement
shall be binding upon Executive, his heirs, executors and administrators, and
upon the Company, its successors and assigns.


The rights and obligations of the Company hereunder may, in whole or in part, be
sold, transferred or assigned by the Company to any affiliated or successor
corporation; provided, however, that any such transfer will not relieve the
Company of its obligations hereunder.


9.           Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) ten (10) days after having been mailed by certified or registered
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive:
4 Dodaim St.
Herzelia 46419
 Israel


If to the Company:
Ness Tower, Atidim BLDG #4
Tel Aviv 61580, Israel
Attention: Raviv Zoller


or to such other address as any party may have furnished to the other in writing
in accordance therewith, except that notices of change of address shall be
effective only upon receipt.


10.           Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


11.           Waiver.   Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.
 
6

--------------------------------------------------------------------------------




12.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company.


13.           Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.  Upon determination that any term or other provision is invalid, illegal
or incapable of being enforced, this Agreement shall be modified so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable law.


14.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of the Company or any party hereto; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled.  Any modifications to this Agreement
can only be made in writing signed by the Executive and an appropriate Company
Officer.




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 

 
Ness Technologies Holdings Ltd
         
DATE: April 1, 2006
By:
/s/ Aharon Fogel       Name  Aharon Fogel       Title :  Chairman of the Board  
           
/s/ Raviv Zoller
     
Name: Raviv Zoller
     
Title:   President and CEO
           
 
     
The Executive
         
DATE: April 1, 2006
 
/s/ Michael Zinderman
     
Michael Zinderman
 

 
 
7

--------------------------------------------------------------------------------

